Exhibit Ameren Energy Generating Company Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 3 Months Ended Year Ended March 31, December 31, 2008 2007 Net income from continuing operations $ 45,530 $ 124,894 Less- Change in accounting principle - - Add- Taxes based on income 28,012 77,799 Net income before income taxes and change in accounting principle 73,542 202,693 Add- fixed charges: Interest on long term debt(1) 8,860 54,783 Estimated interest cost within rental expense 31 164 Amortization of net debt premium, discount, and expenses 147 586 Total fixed charges 9,038 55,533 Earnings available for fixed charges $ 82,580 $ 258,226 Ratio of earnings to fixed charges 9.13 4.64 (1)Includes FIN 48 interest expense
